DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 2 recites “a reconfiguration control part that outputs a selection signal based on values of a control output from the multi-core and a control output from the lockstep core”. The structure is provided in Fig. 3, [0022]-[0024] as comprising a control output selection part and a nonvolatile memory. The function is provided in [0026].
Claim 5 recites “a system control part that dynamically switches the first lockstep core to a first core and a second core”. The structure is provided in Fig. 7, [0041]-[0042] as comprising a reconfiguration control part and multiplexers. The function is provided in [0048].
Claim 6 recites “a reconfiguration control part that outputs a selection signal based on values of a control output from the multi-core and a control output from the lockstep core”. The structure is provided in Fig. 8, [0043]-[0045] as comprising a control output selection part and a nonvolatile memory. The function is provided in [0049].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 1-8 objected to because of the following informalities:  
Claim 1, Lines 8-9: “restart and diagnosis of the multi-core while the software operating on the multi-core is operating on the first core” should be “restart and diagnosis of the multi-core while [[the]] a software that was operating on the multi-core is operating on the first core”. See Fig. 4, [0028]-[0030] regarding software C, which is inoperable after an error in the multi-core.
Claim 2, Lines 6-7: “a multiplexer that selects a control output from the multi-core and a control output from the lockstep core according to a value of the selection signal” should be “a multiplexer that selects from a control output from the multi-core and a control output from the lockstep core according to a value of the selection signal”. See Fig. 2, [0021]: “The multiplexer 90 selects one control output of the control outputs 
Claim 3, Lines 4-5: “reads binary data of degenerate software from the nonvolatile memory based the values” should be “reads binary data of degenerate software from the nonvolatile memory based on the values”.
Claim 4, Line 4-5: “instead of the control output from the multi-core when an error occurs in the multi-core” should be “instead of [[the]] a control output from the multi-core when [[an]] the error occurs in the multi-core”
Claims 5-8, the devices that implement(s) the devices of claims 1-4, is/are objected to on the same grounds as claim 1-4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "a control output from the lockstep core" in Line 4.  It is unclear if this is referring to the first lockstep core, the second lockstep core, or both. Based on Fig. 6, [0040] and Fig. 8, [0042], any of these configurations are possible. It is recommended that claim 6 clarifies which lockstep core(s) are used. For examination purposes, claim 6 will be interpreted as “a control output from the first lockstep core”. 

Claim 7 recites the limitation "the control output from the lockstep core" in Line 6.  It is unclear if this is referring to the first lockstep core, the second lockstep core, or both. It is recommended that claim 7 instead recites "the control output from the first lockstep core", which is supported by [0024], [0044]. For examination purposes, claim 7 will be interpreted as "the control output from the first lockstep core".
	 
Allowable Subject Matter
Claims 1-8 allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 1 and 5. Claim 5 is the device that implements the device of claim 1. Taking claim 1 as a representative claim, the closest prior art(s) of record to claim 1 is/are US Patent Application Publication No. 2010/0162042 on the IDS dated 10/22/2019 (“Inoue”), Non-Patent Literature Pair and Swap: An Approach to Graceful Degradation for Dependable Chip Multiprocessors (“Imai”), and US Patent Application Publication No. 2006/0236168 (“Wolfe”).

	Inoue teaches
	A reconfiguration control device comprising:
a multi-core; (Fig. 2a, [0048]: processor core 0 executes an APL (application program) 0a for vehicle control by operating an OS for vehicle control)
a [second multi-core]; and (Fig. 2a, [0048]: processor cores 1, 2, and 3 execute corresponding APLs 1a, 2a, and 3a for information control by operating OSs for information control, respectively)
a system control part that dynamically switches the [second multi-core] to a first core and a second core, wherein (Fig. 2b, [0049]: the monitoring processor 20 (system control part) having detected the abnormal operation instructs to change a configuration of the OS for information control by rewriting a registry and a related file so that the OS for information control operating on the three processor cores 1, 2, and 3 is operated on the two processor cores 2 (second core) and 3. Change the OS of the processor core 1 (first core) from the OS for information control to the OS for vehicle control)
the system control part dynamically switches the [second multi-core] to a multi-core operation when an error occurs in the multi-core, and (Fig. 2b, [0049]: When an abnormal operation occurs in the processor core 0 to which the vehicle control is allocated, the monitoring processor 20 instructs to change the OS of the processor core 1 from the OS for information control to the OS for vehicle control so that the process by the APL 0a for vehicle control being executed by the processor core 0 in which the abnormal operation has been detected is continued by the processor core 1)
the system control part instructs restart and diagnosis of the multi-core while the software operating on the multi-core is operating on the first core. (Fig. 3, [0058]: the ALP for vehicle control which has been executing on the OS for vehicle control of the processor core 0 can continue to be executed on the OS for vehicle control of the 
Inoue does not teach a lockstep core.

Imai teaches
a [first lockstep core]; (Pg. 120-121, Fig. 3, 3.2 Basic Mechanism: In the Pair phase, two processor cores in each pair execute two identical copies of a given task. Core 1 and Core 2 execute Task A(i))
a [second] lockstep core; and (Pg. 120-121, Fig. 3, 3.2 Basic Mechanism: In the Pair phase, two processor cores in each pair execute two identical copies of a given task. Core 3 and Core 4 execute Task B(i))
a system control part that dynamically switches the [second] lockstep core to a first core and a second core, wherein (Pg. 121, Fig. 3, 3.3 Fault Location Mechanism: they swap their partners (second lockstep core Pair2 exits lockstep to become Core3 (second core) and Core4 (first core)) for fault location in the following Swap phase)
the system control part dynamically switches the [second] lockstep core to a [first lockstep] operation when an error occurs in the [first lockstep core], and (Pg. 121, Fig. 3, 3.3 Fault Location Mechanism: a fault occurs in Core1 at the task execution step in the Pair phase. In this case, the comparison result of Pair1 mismatches. Thus, 
…the software operating on the [first lockstep core] is operating on the first core. (Pg. 121, Fig. 3, 3.3 Fault Location Mechanism: Core1 and Core4 load the checkpoint data which is required to execute Task A(i) again)
Imai does not teach multi-core mode or restart and diagnosis. 

Wolfe teaches
a multi-core; ([0018]: a dual redundant plus two processors (multi-core) configuration)
a lockstep core; and ([0018]: a dual redundant (lockstep core) plus two processors configuration)
a system control part that dynamically switches the lockstep core to a first core and a second core, wherein ([0018]: transitioning safely and smoothly between different processor configurations, such as, a dual redundant plus two processors configuration to a quad string processor configuration)
the system control part dynamically switches the lockstep core to a multi-core operation [to optimizing system capacity and dependability] , ([0018]: processor configuration can be used for dynamically optimizing system capacity and dependability)
Wolfe does not teach an error occurs in the multi-core or restart and diagnosis.

In addition, there would be no motivation to combine Inoue, Imai, or Wolfe. Modifying Inoue’s information control processors to run in lockstep would not be obvious because a person having ordinary skill in the art would prioritize running vehicle control, which has higher safety requirements, in lockstep before running information control in lockstep. Modifying a pair of Imai’s lockstep processors to run in multi-core would not be obvious because every single processor is part of a lockstep pair and reliability is the main priority. Combining Wolfe’s processor reconfiguration with Inoue or Imai’s multiprocessor systems would not be obvious because Wolfe does not disclose reconfiguration in response to processor error(s). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 5,796,937: A redundant processor acts as an idle hot spare for three independent processors. A failure of any processor results in failover of the failed processor’s tasks to the independent processors and the redundant processor.
US Patent No. 7,366,948: Using a first lockstep pair as an idle hot spare for a second lockstep pair. 

	US Patent No. 8,935,569: Two lockstep pairs each run both safety tasks and non-safety tasks. A failure of a core in a first pair results in migration of the first pair’s safety tasks to the second pair and migration of the second pair’s safety tasks to the first pair. 
	US Patent No. 9,734,006: Processors are allocated for running safety tasks in lockstep mode or deallocated for running non-safety tasks. If there is a lockstep error, test all the different pairs of processors to determine the faulty processor.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113